Exhibit 8.1 SUBSIDIARIES OF TAM S.A. Name Business name Jurisdiction of incorporation TAM Linhas Aéreas S.A. TAM Linhas Aéreas Brazil Fidelidade Viagens e Turismo Limited TAM Viagens Brazil Multiplus S.A. Multiplus Brazil Pantanal Linhas Aéreas S.A. Pantanal Brazil Transportes Aéreos del Mercosur S.A. TAM Mercosur Paraguay TAM Capital Inc. TAM Capital Cayman Islands TAM Capital 2 Inc. TAM Capital 2 Cayman Islands TAM Financial Services 1 Limited TAM Financial 1 Cayman Islands TAM Financial Services 2 Limited TAM Financial 2 Cayman Islands TP Franchising Limited TP Franchising Brazil
